UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) Nevada 77-0125664 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One De Wolf Road Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201)784-2400 (Registrant’s telephone number, including area code) 9380 E. Bahia Drive, Suite A-201 Scottsdale, Arizona 85260 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 12, 2010, there were 67,076,288 shares of our common stock, $0.001 par value, outstanding. EXPLANATORY NOTEREGARDING RESTATEMENT New Leaf Brands, Inc is filing this Amendment No.1 on Form10-Q/A (the “Amendment”) to its Quarterly Report on Form10-Q for the quarter ended March31, 2010, originally filed May17, 2010 (the “Original Filing”) to amend and restate the following previously-filed condensed consolidated financial statements (and related disclosures) (the “Restatement”): (1)our condensed consolidated balance sheet as of March31, 2010 and the related condensed consolidated statements of operations and cash flows for the quarter ended March31, 2010 contained in PartI Item1 of this Amendment; and (2)management’s discussion and analysis of our financial condition and results of operations as of and for the quarter ended March31, 2010 contained in PartI, Item2 of this Amendment. Subsequent to the filing of the Company’s Form 10-Q for the quarter ended March31, 2010, Management identified that there were errors in the recording of derivative liabilities for the quarter ended March31, 2010 and therefore our unaudited condensed consolidated financial statements required restatement. The Company has restated its March31, 2010 information to correct the error noted above. Refer to Note1 to the condensed consolidated financial statements included in Item1 for further discussion of the Restatement. Financial information related to the interim period ended March31, 2010 included in the reports on Form10-Q previously filed by us and all related earnings press releases and similar communications issued by us related to these periods, should not be relied upon and in the event there are discrepancies between this Amendment and previous reports, press releases and similar communications, the information in this Amendment shall control. NEW LEAF BRANDS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 2 Unaudited Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2010 and 2009 3 Footnotes to Unaudited Condensed Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T Controls and Procedures 28 PART II – OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and use of Proceeds 29 Item 3 Defaults upon Senior Securities 30 Item 4 Removed and Reserved 30 Item 5 Other Information 30 Item 6 Exhibits 31 PART I – FINANCIALINFORMATION ITEM 1 - FINANCIAL STATEMENTS New Leaf Brands, Inc Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) (As Restated) ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Accounts receivable, net of allowances for uncollectible of $76,023 at March 31, 2010 and $90,000 at December 31, 2009 Inventory Prepaid expense Escrow deposit on sale of discontinued operations Total current assets Property & equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Accrued liabilities Accrued liabilities related party Interest payable Short-term notes Notes payable torelated party Current portion of long-term debt Derivative liabilities - Total current liabilities Long-term debt Derivative liabilities Total long-term liabilities Total liabilities Commitment & Contingencies (Note 13) STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, convertible 10,000,000 shares authorized - - Common Stock, $0.001 par value, 500,000,000 shares authorized, issued and outstanding: 66,430,535 at March 31, 2010 and 63,105,477 at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements 1 NEW LEAF BRANDS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, (As Restated) Net Sales $ $ Cost of Sales OPERATING EXPENSES: Shipping & handling Marketing expenses General & administrative Depreciation & amortization Total operating expenses Loss from continuing operations ) ) OTHERINCOME (EXPENSE): Miscellaneous (expense), net ) Loss on settlement of accounts payable and extinguishment oflong-term debt ) Interest expense, net ) ) Amortization of debt discount & deferred financing cost ) ) Change in fair value of derivative liabilities ) Total otherincome(expense), net ) LOSS FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - LOSS FROM CONTINUING OPERATIONS ) ) INCOME FROM DISCONTINUED OPERATIONS Income from discontinued operations - Provision for income taxes - - Income (loss) from discontinued operations - NET LOSS $ ) $ ) DIVIDENDS ON PREFERRED STOCK - NET LOSS PER SHARE– BASIC AND DILUTED $ ) $ ) Net Loss per Share – Basic and Diluted Continuing operations $ ) $ ) Discontinued operations $ - $ Net loss pershare-basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes to the condensed consolidated financial statements 2 NEW LEAF BRANDS, INC. Condensed Consolidated Statement of Cash Flows (Unaudited) For the Three months ended March 31, Operating Activities: (As Restated) Continuing operations Net Loss from continuing operations $ ) $ ) Adjustments to reconcile net loss from continuing extinguishment of operations to net cash used in continuing operating activities: Loss onsettlement of accounts payable and long-term debt - Depreciation & amortization Warrants issued for services - Stock based compensation expense Common Stock issued for services Change in fair value of derivatives liabilities ) Changes in assets & liabilities: Accounts receivable ) ) Inventory ) ) Prepaid expenses ) Accounts payable ) Accrued liabilities Net cash (used in) continuing operations ) ) Discontinued operations Net Incomefrom discontinued operations - Adjustments to reconcile net income from discontinued operations to net cash used in discontinued operating activities: Depreciation & amortization - Stock-based compensation expense - Changes in current assets & liabilities - ) Net cash provided by discontinued operations - Net cash (used in) operating activities ) ) Investing Activites: Continuing operations Purchase of property and equipment ) ) Discontinued operations Purchase of property and equipment - ) Net cash (used in) investing activities ) ) Financing Activities: Proceeds from notes payable - Net proceeds from sale of common stock - Payments on line of credit, net - ) Principal payments on notes payable ) ) Net cash provided by financing activities Change in cash & equivalents ) Cash & cash equivalents at the beginning of period Cash & cash equivalents at the end of period $ Supplemental disclosures: Cash paid during the period for: Interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES: Accrued preferred stock dividends - Conversion of preferred stock to common stock - Settlement of accounts payable for common stock - Common stock issued in lieu of dividends - Value of warrants issued in relationship to debt - Issuance of warrants in connection with common stock and debt offerings - See accompanying notes to the condensed consolidated financial statements 3 Restatement of Prior Period Amounts In preparing its financial statements New Leaf Brands, Inc identified certainerrors related to accounting for derivative liabilities. These errors resulted in the overstatement of accumulated deficit and the understatement of derivative liabilities for the quarter ended March 31, 2010. The Company recorded an adjustment for the fair value of warrant liabilities of $549,305 as an adjustment to its opening balance of additional paid-in capital as of January 1, 2010. The following table summarizes the adjustments to the Company’s Consolidated Statements of Operations and Cash Flows for the quarter ended March 31, 2010.The Consolidated Balance Sheet at March31, 2010 was revised to reflect the effect of this error which resulted in an decrease in Accumulated deficit of $107,013. Condensed Consolidated Balance Sheet— March31, 2010 As previously Reported Adjustment As Restated (In thousands) Derivative liabilities $ 20 $ $ Total liabilities Additional paid-in capital ) Accumulated deficit ) (34,732 ) Total stockholder’s equity (deficit) ) 32 Total liabilities and stockholders’ equity (deficit) (- ) Condensed Consolidated Statement of Operations— Three Months Ended March31, 2010 As previously Reported Adjustment As Restated (In thousands) Change in fair value of derivative liabilities $ $ $ Loss on settlement of accounts payable and extinguishment of long-term debt (- ) ) ) Total other income (expense), net ) 75 Net loss from continuing operations before provision for income taxes ) (2,627 ) Net loss available to common stockholders ) (2,627 ) Net loss per share basic and diluted ) — (0.04 ) Condensed Consolidated Statement of Cash Flows— Three Months Ended March31, 2010 As previously Reported Adjustment As Restated (In thousands) Net loss from continuing operations $ ) $ $ ) Changes in fair value of derivative liabilities ) ) ) Loss on settlement of accounts payable and extinguishment of long term debt - 75 75 4 NOTE 1 - BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of New Leaf Brands, Inc. (“New Leaf” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America.These financial statements should be read in conjunction with New Leaf’s audited financial statements for the fiscal year ended December 31, 2009, included in New Leaf’s Annual Report filed on Form 10-K for such fiscal year. The accompanying condensed consolidated balance sheet as of December 31, 2009, which has been derived from audited consolidated financial statements, and the unaudited condensed consolidated financial statements of Baywood International, Inc., effective October 16, 2009,of New Leaf Brands, Inc. (“New Leaf” or the “Company”).The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year. On July 24, 2009, the Company entered into an Asset Purchase Agreement (“the Agreement”) with Nutra, Inc., a subsidiary of Nutraceutical International Corporation.Pursuant to the Agreement, the Company sold substantially all of the rights and assets of Nutritional Specialties, Inc.’s business, including but not limited to its accounts, notes and other receivables, inventory, tangible assets, rights existing under assigned purchase orders, proprietary rights, government licenses, customer lists, records, goodwill and assumed contracts.Certain rights and assets were excluded from the purchased assets, including the right to market, sell and distribute beverages as described in the Agreement. In exchange for the foregoing, Nutra, Inc. agreed to pay an aggregate purchase price of $8,250,000 in cash, less payment of liabilities, a $250,000 retention and certain pre-closing working capital adjustments.Pursuant to the Agreement, the assets of Nutritional Specialties, Inc. were evaluated at closing to see if they had a minimum net asset value as of the closing date, after giving effect to normal generally accepted accounting principles, adjustments for reserves and except for routine reductions related to normal amortization and depreciation, equal to $1,848,604. If the net asset value was greater or less than $1,848,604 at the closing, the purchase price payable at closing would be increased or decreased by the amount of such difference on a dollar-for-dollar basis. At closing, the net asset value was $2,176,411 and therefore the initial purchase price of $8,250,000 was increased by $327,807.The asset sale contemplated by the Agreement closed on October 9, 2009.Included in the purchase price is a $250,000 hold-back, of which the proceeds are being held by Nutra, Inc.No later than six months after the closing date, or April 9, 2010, if Nutra, Inc. determines that there is a material difference between the actual net asset value and the net asset value at closing, it may prepare a written statement setting forth the calculation of the actual net asset value and that amount may be deducted from the hold-back.On March 18, 2010, the Company received a letter from Nutra indicating their intent to withhold certain funds from the hold-back, however the letter did not specify a dollar amount.The Company has challenged Nutra’s letter and believes that most or all of these hold-back funds will be received.The remaining receivable of $250,000 is included in the accompanying condensed consolidated balance sheet at March 31, 2010. On June 30, 2010 the Company and Nutra, Inc. agreed to reduce the retention to $200,000 for immediate payment of the retention and recognized a loss of $50,000 at that time. Baywood International, Inc. changed its name effective October 16, 2009 to New Leaf Brands, Inc. to reflect the change in strategic direction that occurred with the sale of Baywood International, Inc.’s nutraceutical businesses on October 9, 2009. The name change was effective in the market at the open of business on October 19, 2009, at which time the Company’s ticker symbol changed from BAYW.OB to NLEF.OB. NOTE 2 – LIQUIDITY AND FINANCIAL CONDITION The Company’s condensed consolidated financial statements have been prepared in accordance with GAAP applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.As reflected in the condensed consolidated financial statements accompanying this Quarterly Report on Form 10-Q, the Company had negative net working capital of $3,601,290and an accumulated deficit of $34,731,715 at March 31, 2010.The Company has not yet created positive cash flows from operating activities and its ability to generate profitable operations on a sustainable basis is uncertain.Collectively, these factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company believes that its existing cash resources, combined with projected cash flows from operations may not be sufficient to execute its business plan and continue operations for the next twelve months. Management believes its existing beverage business can achieve profitability and positive cash flow. In addition to paying down and restructuring its debt, management has taken steps to increase the Company's revenues and reduce the Company’s operating expenses.The Company intends to continue to explore various strategic alternatives, including business combinations and private placements of debt and or equity securities to raise capital.However, the Company cannot provide any assurance that operating results will generate sufficient cash flow to meet its working capital needs and service its existing debt or that it will be able to raise additional capital as needed. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. 5 NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company has identified the policies below as critical to its business operations and the understanding of its results of operations.The impact and any associated risks related to these policies on the Company’s business operations are discussed throughout this section. Use of Estimates The preparation of financial statements in conformity with Generally Accepted Accounting Principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Options and Warrants issued on debt and beneficial conversion The Company estimates the fair value of each option and warrant grant on the date of grant using the Black-Scholes-Merton option-pricing model.The option and warrant estimates are based on the following assumptions for the three months ended March 31, 2010 and 2009: March 31, March 31, Dividend yield – – Volatility 99% - 111 % 106% to 107 % Risk free interest rate 2.4% to 3.3 % 1.8% to 2.9 % Expected term 5 to 7 years 5 years Forfeiture rate (options) 8 % 8 % The Company accounts for the beneficial conversion feature of debt and preferred stock under the Debt Topic of the Codification (ASC Topic 470-20) using intrinsic value method measure at the date of the note. Revenue Recognition, Sales Returns and Allowances Revenue is recognized when the product is shipped.Sales returns are recorded as a reduction to sales when a customer and the Company agree a return is warranted.All returns must be authorized in advance and must be accompanied by an invoice number within 180 days.If returned, the Company’s customers are responsible for returning merchandise in resalable condition.Full credit cannot be given for merchandise that has been defaced, marked, stamped, or priced in any way.The Company does not accept products kept longer than two years. Management communicates regularly with customers to compile data on the volume of product being sold to the end consumer.This information is used by management to evaluate the need for additional sales returns allowance prior to the release of any financial information.The Company’s experience has been such that sales returns can be estimated accurately based on feedback within 30 days of customer receipt. 6 Inventories Inventories consist primarily of finished product, but at times will include certain raw materials, packaging and labeling materials and are recorded at the lower of cost or market on an average cost basis. The Company does not process raw materials, but rather has third-party suppliers formulate, encapsulate and package finished goods. Management analyzes inventory for possible obsolescence on an ongoing basis, and provides a write down of inventory costs when items are no longer considered to be marketable. Management’s estimate of a fair market value is inherently subjective and actual results could vary from the estimate, thereby requiring future adjustments to inventories and results of operations. March 31, December 31, (Unaudited) Raw materials $ $ Finished goods Totals $ $ Property, Equipment and Depreciation Furniture, fixtures, computers and equipment are recorded at cost and depreciated using the straight-line method over their estimated useful lives of five years.Leasehold improvements are recorded at cost and amortized over the lesser of the estimated useful life of five to seven years or the remaining term of the underlying lease. Intangibles Intangible assets consist of brand value resulted from the September 9, 2008 acquisition of certain net assets from Skae Beverage International, LLC.Intangible assets consisted of the following at March 31, 2010 and December 31, 2009: Brand Value – New Leaf Brands Asset value at December 31, 2009 $ Accumulated amortization as of December 31, 2009 $ Net asset value at December 31, 2009 $ Asset value at March 31, 2010 $ Accumulated amortization as of March 31, 2010 $ Net asset value at March 31, 2010 $ 7 The Company evaluates its intangible assets for potential impairment on an annual basis or whenever events or circumstances indicate that an impairment may have occurred in accordance with the provisions of theIntangibles - Goodwill and Other Topic of the Codification (“ASC Topic 350-30”), which requires that intangible assets be tested for impairment using a two-step process. The first step of theimpairment test, used to identify potential impairment, compares the estimated fair value of the reporting unit containing the Company’s intangible asset with the related carrying amount. If the estimated fair value of the reporting unit exceeds its carrying amount, the reporting unit’s intangible asset is not considered to be impaired and the second step is unnecessary. The brand value (including Trademarks and Trade Names) of continuing operations is being amortized over a ten-year period.Amortization expense for the quarters ended March 31, 2010 and 2009 was $120,626 and $112,500, respectively. Debt instruments, offering costs and the associated features and instruments contained therein Deferred issuance costs are amortized over the term of their associated debt instruments. The Company evaluates the terms of the debt instruments to determine if any embedded derivatives or beneficial conversion features exist.The Company allocated the aggregate proceeds of the debt instrument between the warrants and the debt based on their relative fair values, if applicable, as modified in accordance with ASC 470.The fair value of the warrants issued to debt holders or placement agents are calculated utilizing the Black-Scholes-Merton or probability weighted binomial method depending on the terms of the warrant agreements.The Company amortizes the resultant discount or other features over the terms of the debt through its earliest maturity date using the straight line method which approximates the effective interest method.If the maturity of the debt is accelerated because of defaults or conversions, then the amortization is accelerated. WarrantLiabilities and Other Derivative Financial Instruments Derivatives are recognized at fair value as required by ASC 815 “Derivatives and Hedging” (“ASC 815”).ASC 815 affects the accounting for warrants and many convertible instruments with provisions that protect holders from a decline in the stock price (or “down-round” provisions).For example, warrants with such provisions will no longer be recorded in equity.Down-round provisions reduce the exercise price of a warrant or convertible instrument if a company either issues equity shares for a price that is lower than the exercise price of those instruments or issues new warrants or convertible instruments that have a lower exercise price.The Company evaluated whether its warrants contain provisions that protect holders from declines in its stock price or otherwise could result in modiication of either the exercise price or the shares to be issued under the respective warrant agreements.The Company determined that a portion of its outstanding warrants contained such provisions thereby concluding they were not indexed to the Company’s own stock. Estimating the fair value of these financial instruments requires the development of significant and subjective estimates that are likely to change over the duration of the instrument with related changes in internal and external market factors.In addition, option-based techniques are highly volatile and sensitive to changes in the traded market price of the Company’s common stock.Since the warrant liabilities are initially and subsequently carried at fair value, the Company’s statement of operations reflects the volatility in these estimates and assumption changes. Derivatives As part of certain note and warrant agreements, the Company has provided holders with the option to convert the note or exercise the warrant into the Company’s common stock at a specified strike price. In order to prevent dilution, if the new strike price may be lower than the original strike price on the day of conversion or exercise, the strike price would be lowered to the new conversion or exercise price.Under the Derivatives and Hedging Topic of the Codification (“ASC Topic 815-40”), the Company has determined that these types of down round protection terms are considered derivatives. 8 The Company originally estimated the fair value of these warrants using a Black-Scholes-Merton valuation model. The same valuation model approach is applied to the market price of the Company’s common stock at January 1, 2009, December 31, 2009 and March 31, 2010 to determine the amount of the derivative relative to the down round protection. The fair value of these derivatives at December 31, 2009 was $110,000 and at March 31, 2010 was $508,596. The change in this derivative value is included in the consolidated statement of operations as a change in fair value of derivative liabilities. The Company considers these derivative instruments as used for the purpose of securing financing. In August 2009, pursuant to agreements between the Company and individual warrant holders, the Company offered the warrant holders the opportunity to exercise their warrants at an exercise price of $0.25 per share or to exercise their remaining warrants on a cashless basis into common shares. Additionally, pursuant to agreements between the Company and individual note holders, the Company offered the note holders a lower conversion price of certain outstanding notes and accrued interest of $0.25, with an effective date of August 31, 2009. The Company completed the conversion of the notes into common stock for those investors who agreed to exercise this conversion right utilizing the reduced conversion price. During December 2009, the Company commenced a private placement offering of common stock and warrants with certain accredited investors. On February 16, 2010, the Company issued a side letter agreement to the shareholders of this offering which included down round protection through April 30, 2010 in which additional shares of common stock and/or warrants would be issued, subject to certain conditions in the side letter agreement. As of April 6, 2010, the Company initiated a new private placement offering where the terms are more favorable than the December 2009 private placement offering.Shareholders who participated in the December 2009 offering will receive an aggregate of 1,499,410 additional warrants with an exercise price of $0.45 per warrant. The fair value of the derivative payable associated with the private placement in the side letter as of the grant date of February 8, 2010 was $25,000. The fair value of the derivative liabilities as of March 31, 2010 and December 31, 2009 was $508,596 and $110,000, respectively. The decrease in fair value of the Company’s derivative liabilities resulted in a gain of $297,000 for the three months ended March 31, 2010 and is included in the change in fair value of the derivative liabilities. The gain includes a decrease in the derivative liabilities due to the passage of time. Fair Value Measurements The Company measures fair value in accordance with Statement ASC 820, Fair Value Measurements (“ASC 820”). ASC 820 defines fair value, establishes a framework and gives guidance regarding the methods used for measuring fair value, and expands disclosures about fair value measurements. ASC 820 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, there exists a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: • Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access as of the measurement date. • Level 2 - inputs other than quoted prices included within Level 1 that are directly observable for the asset or liability or indirectly observable through corroboration with observable market data. • Level 3 - unobservable inputs for the asset or liability only used when there is little, if any, market activity for the asset or liability at the measurement date. 9 This hierarchy requires the Company to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. The following table summarizes the changes in fair value of warrant liabilities (a level 3 fair value measurement) for the three months ended March 31, 2010: Balance December 31, 2009 $ Adjustment for fair value of warrant liabilities as of January 1, 2010 Fair value at date of issuance: February2010 stock and warrant issuance Change in fair value of derivative instruments included in net loss ) Balance March 31, 2010 $ Net Loss Per Share Net loss per share is calculated using the weighted average number of shares of common stock outstanding during the period.The Company has adopted the Earnings Per Share Topic of the Codification (ASC Topic 260-10). Diluted earnings or loss per share is computed similarly to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.Diluted earnings (loss) per share may not been presented if the effect of the assumed exercise of options and warrants to purchase common shares would have an anti-dilutive effect. NOTE 4 - GEOGRAPHIC AREA DATA BY PRODUCT LINE The Company generates its revenues from numerous customers, primarily in the United States.The Company’s product lines include ready-to-drink beverages.The Company operates in only one reportable segment and holds all of its assets in the United States. The sales of nutritional and dietary supplements for the three months ended March 31, 2009 was $3,702,506, and are included in the results of discontinued operations.The following table outlines the breakdown of sales to unaffiliated customers domestically and internationally for the three months ended March 31: Net Sales Ready-to-Drink Beverages: United States $ $ Canada - Other International Totals $ $ 10 NOTE 5 - CREDIT RISK AND OTHER CONCENTRATIONS As of March 31, 2010, approximately 20% of accounts receivable was due from one customer.Sales to this customer totaled approximately $192,000 for the three month period ended March 31, 2010. As of March 31, 2009 approximately 15% and 14% of accounts receivablefrom continuing operations were due from two customers.Salesfrom continuing operations to these customer totaled approximately $112,000 and $58,000, respectively, for the three month period ended March 31, 2009. As of March 31, 2010, approximately 21%, 18% and 11% of accounts payable were due to three vendors.Purchases from these vendors totaled approximately $402,000, $0, and $209,000, respectively, for the three month period ended March 31, 2010. As of March 31, 2009 approximately 29%, and 28% of accounts payable from continuing operations were due to two vendors.Purchases from these vendors totaled approximately $303,000, and $266,955, respectively, for the three month period ended March 31, 2009. A slowdown or loss of these customers or vendors could materially adversely affect the results of operations and the Company’s ability to generate significant cash flow. NOTE 6 – NOTES PAYABLE TO RELATED PARTY Notes payable to related parties at March 31, 2010 and December 31, 2009 consisted of the following: March 31, December 31, Description Unsecured note payable to a director,with a face amount of $150,000 bearing interestwhich is payable at maturity, at 10% per annum. Less: debt discount ) ) Total notes payable to related party $ $ Interest expense for the three months ended March 31, 2010 and 2009 amounted to $3,750 and $215,584, respectively, for notes payable to related party.The weighted average financing rate for all related party borrowings amounts to 10% for 2010 and 22% for 2009. On March 20, 2009, the Company entered into a transaction with Eric Skae, the Company’s Chief Executive Officer and Chairman of the Board, whereby it issued to Mr. Skae an 18% Subordinated Note, with an effective date of March 17, 2009, for a principal amount of $325,000 and a warrant to purchase 100,000 shares of the Company’s common stock at an exercise price of $0.85 per share, with an expiration date of March 20, 2014.The value of the warrant was $31,285 and was accounted for as debt discount.The Note was due on April 12, 2009, unless due earlier in accordance with the terms of the Note.Interest accrues on the Note at a rate of 18% per year.Between March 30, 2009 and October 12, 2009, the Company made payments to Mr. Skae on outstanding debt, including $325,000 due on the 18% Note. 11 On October 14, 2009, Mr. Tawes, a member of the Company’s Board of Directors agreed to convert all of his outstanding notes totaling $2,798,357, including accrued interest of $300,022, and 1,369,792 warrantsinto an aggregate of 10,993,516 shares of the Company’s common stock at a conversion rate of $0.25 per share ($2,448,357 in principal plus $300,022 in interest divided by $0.25 per share) and agreed to receive $200,000 in cash, a $150,000 10%unsecured note due in June 2010 and a warrant to purchase 350,000 shares of the Company’s common stock with an exercise price of $0.25, with an expiration date of in October 2014.The fair value of these warrants of $82,817 was recorded as debt discount.Mr. Tawes assigned the warrants to third parties, including 150,000 warrants to David Tsiang who isthe Company’s Chief Financial Officer. The following is a schedule of principal maturities for the next five years and the total amount thereafter on this related party note as of March 31, 2010: Year Ending December 31, Principal Maturities $ - Total $ On April 1, 2010 Mr. Skae, the Company’s Chief Executive Officer provided financing to the Company in the amount of $50,000 in exchange for a non-interest bearing demand note. On April 29, 2010 Mr. Tawes, a member of the Company’s Board of Directors provided financing to the Company in the amount of $50,000 in exchange for 10% demand note. NOTE 7 - SHORT-TERM DEBT Short-term debt at March 31, 2010 and December 31, 2009 consisted of the following: March 31, December 31, Description Secured notes payable with an aggregate original face amount of $1,500,000 bearing interest at 10%, which is payable at maturity on May 24, 2010. The notes are secured by the Company’s accounts receivable and inventory. (A) $ $ Less: debt discount ) ) Total Short-term Debt $ $ 12 (A) On November 24, 2009, the Company completed a private placement of 15 Units.Each Unit consisted of $100,000 principal amount of 10% Senior Secured Notes, referred to as “Notes,” and 24,000 shares of its common stock.The Units were sold to accredited investors in exchange for $100,000 per Unit.The Company’s gross proceeds from the private placement were $1,500,000 and the Company agreed to issue an aggregate of $1,500,000 principal value of Notes and 360,000 shares of its common stock, valued at $0.25 per share.The fair value of the common stock of $90,000 was recorded as debt discount.Amortization of this debt discount of $45,000 and $19,000 is recorded in the consolidated statements of operations for the three months ended March 31, 2010 and the year ended December 31, 2009, respectively.The Notes bear interest at a rate of 10% per year and are payable monthly beginning on December 21, 2009.The Notes mature on May 24, 2010 or in the event of (i) the consummation by the Company of a merger, business combination, sale of all or substantially all of the Company’s assets or other change of control; or (ii) the Company securing a bank financing for working capital and when accomplished the funds will first be used to pay off the note holders fully. If the bank financing does not materialize or is insufficient to pay the Notes, future financings will first be used to pay off the Notes. The requirement to pay off the Notes with a future financing excludes a Friends and Family Offering by the Company. In addition, the December 2009 Private Placement Offeringthat closed February 22 , 2010 will not require a prepayment of the Notes.The Company has the right to redeem all or a portion of the Notes for cash at any time without premium or penalty.The obligations of the Company under the Notes are secured by all accounts receivable and present and after acquired inventory of the Company and each subsidiary to be shared on a pari-passu basis relative to the number of Notes purchased by each Holder up to an aggregate total of $1,500,000 plus any accrued and outstanding interest on the Notes. NOTE 8 - LONG-TERM DEBT Long-term debt at March 31, 2010 and December 31, 2009 consisted of the following: March 31, December 31, Description Notes payable bearing interest at 8% per annum, unsecured and matured on March 31, 2009 $ $ Note payable bearing interest at 8% convertible into common stock of the Company, unsecured and matured on March 31, 2009 Notes payable bearing interest at 28% per annum,unsecured and matures June 2010. Note payable to a trust, bearing interest at 5% per annum, unsecured, matures in May 2013 Equipment loan bearing interest at 11% per annum, matures in November 2013 Note Payable bearing interest at 12%, unsecured and matures October 2010 Total long-term debt Less:current maturities Long-term debt $ $ The Company is in default on $1,035,420 of the notes that mature before May 12, 2010.The Company intends to continue to convert certain of the remaining long-term debt into equity and renegotiate the terms and due dates of the debt that matures in 2010 but may not be successful in doing so. These Notes have been classified as short-term at March 31, 2010. Subsequent to March 31, 2010, other debt holders agreed to convert $212,500 of debt into 531,250 shares of common stock at $0.40 per share as described in more detail in Note 12, Subsequent Events. The effect of these conversions will be a charge to expense of approximately $37,000 based on thequoted market value of the Company stock compared to the conversion price. As of May 14, 2010, the shares have not yet been issued. 13 Interest expense for the three months ended March 31, 2010 and 2009 amounted to $19,186 and $647,238, respectively.The weighted average interest rate for all short-term borrowings amounts to 7% for 2010 and 35% for 2009. The following is a schedule of principal maturities for the next five years and the total amount thereafter on these note as of March 31 2010: Year Ending December 31, Principal Maturities $ - Total $ NOTE 9 - STOCKHOLDERS’ EQUITY 2009 RESTRUCTURING During the third and fourth quarters of the fiscal year ended December 31, 2009, the Company initiated a restructuring of its balance sheet by converting its preferred stock and accrued dividends into common stock, offering to convert debt into common stock and offering to convert warrants into common stock.On October 20, 2009, pursuant to the approval by the Company’s preferred stock holders and the Board of Directors, the Company filed Certificates of Amendment to the Certificates of Designation of its Class A Preferred Shares (the “Series A Preferred Stock”), its Series I 8% Cumulative Convertible Preferred Stock (the “Series I Preferred Stock”), and its Series J 6% Redeemable Convertible Preferred Stock (the “Series J Preferred Stock”) (together, the “Amendments”).The Amendments have the effect of causing the outstanding shares of its Series A, Series I and Series J Preferred Stock to be converted into shares of its common stock, with an effective date of August 31, 2009.Pursuant to the Amendments, on October 21, 2009, the Company converted 35,000 shares of Series A Preferred Stock into 1,750 shares of common stock, 535,000 shares of Series I Preferred Stock plus $557,041 in accrued dividends into 19,690,172 shares of common stock and 20,000 shares of Series J Preferred Stock plus $8,000 in accrued dividends into 693,335 shares of common stock. The conversion price of $0.30 per share was based on the estimate of fair value of $0.25 per share, the Company recognized no losson the conversion. The Company also converted certain of its outstanding notes and warrants into common stock pursuant to agreements between certain holders and the Company.The individual agreements provide that the holders’ existing securities will be exchanged for new securities and that defaults and obligations under such existing securities, if any, will be waived.Further, the Company offered warrant holders the opportunity to exercise their outstanding warrants at an exercise price of $0.25 per share using funds owing to the holder from the Company, or to exercise the warrants on a cashless basis.The Company also offered debt holders the opportunity to convert the Company’s existing debt obligations to the debt holder, at a conversion rate of $0.25 per share, into shares of its common stock.These debt holders were also given the opportunity to apply such existing debt to payment of the exercise price of warrants held by that debt holder.As of December 31, 2009, the closing of the restructuring, the Company agreed to convert an aggregate of $6,924,106 of notes and accrued interest into an aggregate of 27,696,450 shares of its common stock at a conversion rate of $0.25 per share. Additionally, the Company received $301,588 from warrant holders for the exercise of 1,206,354 warrants to purchase common stock at an exercise price of $0.25 per share and through a cashless exercise has converted 3,232,707 warrants into 1,847,169 shares of common stock. Based on the estimate of fair value of $0.25 per share the Company recognized no loss on the conversions. 14 In the determination of fair value the Company considered that the historical volatility of the common stock for the 5 month period prior to August 31, 2009 was 247% above the 35% volatility of the companies derived under the Guideline Publicly-Traded Company method and therefore the Company’s share price as a proxy for value of the Common Stock. In estimating fair value the Company utilized the Discounted Cash Flow method and the Guideline Publicly-Traded Company Method to determine fair value. The Discounted Cash Flow method utilized a prospective financial analysis of the estimated future un-levered net cash flows and Company cost of capital. The Cost of Capital considered the risk-free rate of 4.1% equity risk, firm specific risk, industry risk and size premium of 10.5%. The Guideline Publicly-Traded Company method was derived from the trading prices of companies in a similar line of business that are actively traded. Revenue multiples for comparable companies had a range between 0.7x to 4.2x with a median of 1.6x and average of 2.0x. Earnings before interest, taxes, depreciation and amortization of comparable companies had a range between 8.2x to 22.2x with a median of 11.7x and average of 12.1x. Effective August 31, 2009, the Company completed a restructuring of Preferred stock and accrued dividends in which the preferred stock and accrued dividends were converted into common stock at a rate of $0.30 per share agreed between the Company and the shareholder. The following tables summarize this restructuring: Preferred Shares Preferred shareholder Converted common shares Common Stock at Par Additional paid-in capital Directors Series I - O Lee Tawes $ $ ) Series I - N. Russell 83 ) Series I - D. Tsiang ) Series J - R Scott Ricketts ) Total Directors $ $ ) Non-Affiliates Series A $ 2 $ 37 Series I ) Series J ) Total non-affiliates $ $ ) Total $ $ ) 15 Accrued Dividend Accrued dividend Converted common shares Common Stock at Par Additional paid-in capital Directors Series I - O Lee Tawes $ $ $ Series I - N. Russell 9 Series I - D. Tsiang 16 Series J - R Scott Ricketts 13 Total director & officer $ $ $ Non-affiliates Series A - Series I $ $ $ Series J 13 Total non-affiliates $ $ $ Total $ $ $ 16 From August 31, 2009 to December 31, 2009 the Company converted certain debt and accrued expenses into common stock at $0.25 per share, which the Company determined to be fair value. Notes holder Date of note Note payable Conversion date Converted common shares Common Stock at Par Additional paid-in capital Officers & Directors Director - O. Lee Tawes From March 2007 to September 2008 $ October 14, 2009 $ $ Officer - Eric Skae September 2008 November 2, 2009 Total director & officer $ $ $ Non-affiliates Convertible notes payable – Other June 2006 and February 2008 $ December 17,2009 $ $ Notes payable From October 2005 to November 2008 From July 2009 to November 2009 April 2008 Bridge loans April 2008 From August 2009 to November 2009 September 2008 Bridge loans September 2008 From August 2009 to October 2009 February 2009 Bridge loans February 2009 From July 2009 to October 2009 April 2009 Bridge loans April 2009 From July 2009 to October 2009 Total non-affiliates $ $ $ Total Notes payable $ $ $ 17 Accrued Interest Accrued interest Conversion date Converted common shares Common Stock at Par Additional paid-in capital Officers & Directors Director - O. Lee Tawes $ 10/14/2009 $ $ Officer - Eric Skae 11/2/2009 Total director & officer $ $ $ Non-affiliates Convertible notes payable - Other $ From July 2009 to November 2009 $ $ April 2008 Bridge loans From August 2009 to November 2009 September 2008 Bridge loans From August 2009 to October 2009 31 February 2009 Bridge loans From July 2009 to October 2009 48 Total non-affiliates $ $ $ Total $ $ $ Other accrued expenses Other accrued expenses Conversion date Converted common shares Common Stock at Par Additional paid-in capital Officers & Directors Officer – Eric Skae $ November 2, 2009 $ 32 $ Non-affiliates Preferred Series I holders $ $ $ Total $ $ $ 18 During the period August 31, 2009 to December 31, 2009, the Company received $301,588 in cash for conversion of the following warrants. Cash exercised warrants Conversion date Converted common shares Common Stock at Par Additional paid-in capital Director Director - D Tsiang August 31, 2009 $ 8 $ Non-Affiliates Preferred Series I holders From August 31 to December 15, 2009 Preferred Series J holders August 31, 2009 14 March 2007 Bridge loan August 31, 2009 September 2008 Bridge loans From August 31 toOctober 20, 2009 February 2009 Bridge loans August 31, 2009 37 April 2009 Bridge loans August 31, 2009 Total non-affliliates $ $ Total cash exercised warrants $ $ During the period July 31 to December 31, 2009, certain warrant holders exercise a cashless conversion of warrants into common stock as follows: Warrants converted cashless Conversion date Converted common shares Common Stock at Par Additional paid-in capital Officers & Directors Director - R. Scott Ricketts August 3, 2009 $ 16 $ Director - N Russell July 31, 2009 4 Officer - Eric Skae November 2, 2009 Total director & officer $ $ Non-affiliates Preferred Series I holders August 2009 $ $ Preferred Series J holders August 2009 6 April 2008 Bridge loans August 2009 to November 2009 57 September 2008 Bridge loans From August 2009 to October 2009 Total non-affiliates $ $ Total $ $ 19 COMMON STOCK For the three months ended March 31, 2010 the Company issuedcommon stock for services which included: Value per share Common shares Common Stock at Par Additional paid-in capital Shares for services: Investor Relations $
